DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Non-statutory Anticipatory Double Patenting Rejection
2. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3. Claims 21–25 and 31–35 of the instant application are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1–10 of U.S. Patent No. 10,789,587 (Patent Application S/N 14/970,395). 
Although the claims at issue are not identical, they are not patentably distinct from the issued claims. For example, claim 21 of the instant application is anticipated by claim 1 of the issued patent. 
	Patent claim 1 of the issued patent recites: A method for facilitating a transaction, comprising:
discovering, by a communication device via a wireless short-range communication channel, a number of available peripheral devices, each of the number 
upon receiving a selection of a peripheral device associated with a point of sale device from the number of available peripheral devices, establishing, by the communication device, a wireless short-range communication link with the peripheral device, wherein the communication device is a mobile device that is executing a payment application, and wherein the point of sale device is located within a merchant store;
receiving, by the communication device from the peripheral device, item level data associated with an item for purchase as the item for purchase is being scanned by the point of sale device via the wireless short-range communication link;
displaying, on a display on the communication device, the item level data associated with the item for purchase;
receiving, by the communication device and from the peripheral device, an unpredictable number to provide variability and uniqueness to generation of a cryptogram;
generating, by the communication device, an authorization request cryptogram using the unpredictable number; and
transmitting, via the payment application that is executing on the communication device, payment data to the point of sale device, wherein the payment data comprises the authorization request cryptogram.


discovering, by a communication device via a wireless short-range
communication channel, a number of available peripheral devices, each of the number of available peripheral devices linked to a different point-of-sale device and continuously
advertising its presence;
upon receiving a selection of a peripheral device associated with a point-of-sale
device from the number of available peripheral devices, establishing, by the communication device, a wireless short-range communication link with the peripheral device, wherein the communication device is a mobile device that is executing a payment application, and wherein the point of sale device is located within a merchant store;
receiving, by the communication device from the peripheral device, item level
data associated with an item for purchase as the item for purchase is being scanned by the point of sale device via the wireless short-range communication link;
displaying, on a display on the communication device, the item level data associated with the item for purchase; and 
transmitting, via the payment application that is executing on the communication device, payment data to the point of sale device.
The following limitations contained in the issued patent are missing from the instant patent application: “receiving, by the communication device and from the peripheral device, an unpredictable number to provide variability and uniqueness to generation of a cryptogram; generating, by the communication device, an authorization request cryptogram using the unpredictable number; and …wherein the payment data comprises the authorization request cryptogram.”
Thus, issued patent claim 1 of the reference patent is in essence a “species” of the generic invention of the instant application claim 21.  It has been held that a generic invention is “anticipated” by a “species” that is within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, claim 21 of the instant application is anticipated by claim 1 of the patent.
In addition, claim 31 of the instant application is anticipated by claim 6 of the issued patent. 
	Patent claim 6 of the issued patent recites: A method for facilitating a transaction, comprising:
continuously advertising, by a peripheral device linked to a point of sale device, an availability of the peripheral device;
upon receiving a communication from a communication device via a wireless short-range communication channel, establishing, via the peripheral device, a wireless-short range communication link to the communication device, wherein the communication device is a mobile device that is executing a payment application, and wherein the point of sale device is located within a merchant store;
transmitting, by the peripheral device and to the communication device, item level data associated with an item for purchase that is being processed by the point of sale device, wherein the communication device is caused to display the item level data associated with the item for purchase as the item for purchase is being processed; 

receiving, by the peripheral device and from the communication device that is executing the payment application, payment data from the communication device, wherein the payment data comprises the authorization request cryptogram.

Claim 31 of the instant application recites a method for facilitating a transaction comprising: 
continuously advertising, by a peripheral device linked to a point-of-sale device, an availability of the peripheral device;
upon receiving a communication from a communication device via a wireless short-range communication channel, establishing, via the peripheral device, a wireless-short range communication link to the communication device, wherein the communication device is a mobile device that is executing a payment application, and wherein the point of sale device is located within a merchant store;
transmitting, by the peripheral device and to the communication device, item level data associated with an item for purchase that is being processed by the point of sale device, wherein the communication device is caused to display the item level data associated with the item for purchase as the item for purchase is being processed; and
receiving, by the peripheral device and from the communication device that is executing the payment application, payment data from the communication device.
“transmitting, by the peripheral device and to the communication, an unpredictable number to provide variability and uniqueness to generation of a cryptogram, wherein the communication device generates an authorization request cryptogram using the unpredictable number; and…wherein the payment data comprises the authorization request cryptogram.”
Thus, issued patent claim 6 of the reference patent is in essence a “species” of the generic invention of the instant application claim 31.  It has been held that a generic invention is “anticipated” by a “species” that is within the scope of the generic invention. See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Therefore, claim 31 of the instant application is anticipated by claim 6 of the patent.
For claim 22, claim 2 of the issue patent discloses a method identical to claim 22 of the instant application.  
For claim 23, claim 3 of the issue patent discloses a method identical to claim 23 of the instant application.  
For claim 24, claim 4 of the issue patent discloses a method identical to claim 24 of the instant application.  
For claim 25, claim 5 of the issue patent discloses a method identical to claim 25 of the instant application.  
For claim 32, claim 7 of the issue patent discloses a method identical to claim 22 of the instant application.  
For claim 33, claim 8 of the issue patent discloses a method identical to claim 33 of the instant application.  
For claim 34, claim 9 of the issue patent discloses a method identical to claim 34 of the instant application.  
For claim 35, claim 10 of the issue patent discloses a method identical to claim 35 of the instant application.  

Claim Rejections - 35 USC § 101
4. 35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5. Claims 21–40 and are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
In sum, claims 21–40 are rejected under 35 U.S.C. §101 because the claimed invention is directed to a judicial exception to patentability (i.e., a law of nature, a natural phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.             
Under the 2019 PEG step 1 analysis, it must first be determined whether the claims are directed to one of the four statutory categories of invention (i.e., process, machine, manufacture, or composition of matter). Applying step 1 of the analysis for patentable subject matter to the claims, it is determined that the claims are directed to the statutory category of a process (claims 21–35) and a machine (claims 36–40), where the machine is substantially directed to the subject matter of the process. (See, e.g., MPEP §2106.03). Therefore, we proceed to step 2A, Prong 1. Therefore, we proceed to step 2A, Prong 1.  
Under the 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability. Here, the claims recite the abstract idea of receiving and transmitting product and payment data in order to purchase of a product at a merchant store by: 
discovering, . . ., and, . . ., continuously advertising its presence;
upon receiving a selection, establishing, . . .,  a wireless short-range communication link, . . .,  that is executing a payment application, and, . . ., located within a merchant store;
receiving, . . ., item level data associated with an item for purchase as the item for purchase is being scanned, . . ., via the wireless short-range communication link;
displaying, . . ., the item level data associated with the item for purchase; and
transmitting, via the payment application, . . .  payment data . . . 
Here, the recited abstract idea falls within one or more of the three enumerated 2019 PEG categories of patent ineligible subject matter, to wit: the category of certain methods of organizing human activity, which includes fundamental economic practices or principles and commercial or legal interactions (e.g., receiving and transmitting product and payment data in order to purchase a product at a merchant store).  
See, e.g., MPEP §2106.05(f)). Therefore, the claim is directed to an abstract idea. 
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to determine whether they amount to something “significantly more” than the recited abstract idea. (i.e., an innovative concept). Here, the additional elements, such as: an “communication channel,” “device,” and “display” do not amount to an innovative concept since, as stated above in the step 2A, Prong 2 analysis, the claims are simply using the additional elements as a tool to carry out the abstract idea (i.e., “apply it”) on a computer or computing device and/or via software programming. (See, e.g., MPEP §2106.05(f)). The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. (See, e.g., MPEP §2106.05 I.A.); (see also, paragraph [0004] of the specification). Independent claim 31 and 36 recite nearly identical limitations to those of independent claim 1 and the same analysis applies to them as well. 
Dependent claims 22–30, 32–35, and 37–40 have all been considered and do not integrate the abstract idea into a practical application. For example, claims 22 and 32 both contain nearly identical limitations relating to the type of communication link, which is Bluetooth link. This limitation is simply adding details to the abstract idea of transmitting data and how it is done: via Bluetooth. Claims 23 and 33 both contain 
The additional elements of the dependent claims merely refine and further limit the abstract idea of the independent claims and do not add any feature that is an “inventive concept” which cures the deficiencies of their respective parent claim under the 2019 PEG analysis. None of the dependent claims considered individually, including their respective limitations, include an “inventive concept” of some additional element or combination of elements sufficient to ensure that the claims in practice amount to something “significantly more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer substantially more than the sum of the functions of the elements when each is taken alone. The claims as a whole, do not amount to significantly more than the abstract idea itself because the claims do not effect an improvement to another technology or technical field (e.g., the field of computer coding technology is not being improved); the claims do not amount to an improvement to the functioning of an electronic device itself which implements the abstract idea (e.g., the general purpose computer and/or the computer system which implements the process are not made more efficient or technologically improved); the claims do not perform a transformation or reduction of a particular article to a different state or thing (i.e., the claims do not use the abstract idea in the claimed process to bring about a physical change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584 (1978), where a physical change, and thus patentability, was not imparted by the claimed process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment (e.g., simply claiming the use of a computer and/or computer system to implement the abstract idea). 

Prior Art Not Relied Upon
(See MPEP §707.05). The examiner considers the following reference(s) pertinent for disclosing various features relevant to the invention, but not all the features of the invention, for at least the following reasons:
1. Ng et al. (U.S. Pat. No. 9,990,621) teaches a split bill payment technology enabled by an application programming interface (API) in which a payment service system can collect from each bill payer identified in the bill using a point-of-sale system that detects multiple mobile devices linked each of said bill payers.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIT PATEL whose telephone number is (313)446-4902.  The examiner can normally be reached on Monday thru Thursday, 7:30 AM - 5:30 PM EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached at (571) 272-8105. The Examiner’s fax number is (571) 273-6087. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/Amit Patel/
Examiner
Art Unit 3696 
/NAMRATA BOVEJA/Supervisory Patent Examiner, Art Unit 3696